Case: 22-10467       Document: 00516585825        Page: 1     Date Filed: 12/21/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit
                                   No. 22-10467
                                 Summary Calendar                             FILED
                                                                      December 21, 2022
                                                                         Lyle W. Cayce
   United States of America,                                                  Clerk

                                                              Plaintiff—Appellee,

                                        versus

   Danielle Harper,

                                                           Defendant—Appellant.


                    Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:17-CR-185-1


   Before Wiener, Elrod, and Engelhardt, Circuit Judges.
   Per Curiam:*
            The Federal Public Defender appointed to represent Danielle Harper
   has moved for leave to withdraw and has filed a brief in accordance with
   Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
   229 (5th Cir. 2011). Harper has not filed a response. We have reviewed


   * This   opinion is not designated for publication. See 5th Cir. R. 47.5
Case: 22-10467     Document: 00516585825          Page: 2   Date Filed: 12/21/2022




                                   No. 22-10467


   counsel’s brief and the relevant portions of the record reflected therein. We
   concur with counsel’s assessment that the appeal presents no nonfrivolous
   issue for appellate review. Accordingly, counsel’s motion for leave to
   withdraw is GRANTED, counsel is excused from further responsibilities
   herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                        2